Mahoney, P. J.
(concurring). In my view, Trial Term properly decided that use of the “neutral principles of law” *169test was appropriate for resolution of the issue regarding title and possession of church property. I thus reject the majority’s finding that use of this test will contravene established principles of separation of church and State.
Having concluded that Trial Term properly adopted the “neutral principles of law” test first permitted by the United States Supreme Court in Presbyterian Church v Hull Church (393 US 440, 449), I disagree with the conclusion reached by Trial Term upon application of that test. As stated by the Supreme Court, use of the “neutral principles of law” test in settling local church property disputes requires examination of the language of the deeds, the terms of the local church charters, the State statutes governing the holding of church property and the provisions in the constitution of the general church concerning the ownership and control of church property (Jones v Wolf, 443 US 595, 603).
The only one of the above-enumerated sources which can arguably give the general church the right to control the property at issue in this lawsuit is the constitution of the United Presbyterian Church in the United States of America (UPCUSA). A major portion of this constitution, entitled the Book of Order, deals with the form of governmental structure within the general church and was made a part of the record in this case. Review of that document reveals several sections which support the general church’s claim of control over the local church’s property.
Section 41.07 of chapter XI provides that the “session”, which is the governing body of the local church, has “exclusive authority over the uses to which the church buildings and properties may be put”. (See, also, Book of Order, ch XI, § 41.08; ch XXXII, § 62.08.) Section 41.15 of the same chapter authorizes the regional governing body within UPCUSA, the “presbytery”, to appoint a “commission” to take the place of the local church’s “session”, with the full powers of the “session”, upon a determination that “the session of a particular church is unable or unwilling to manage wisely the affairs of its church”. This section was utilized by the Presbytery of Albany in this case following its investigation in the beginning of 1977 which led to *170appointment of an administrative “commission” with the full power of the “session” to act in its place.
A secular analysis of these provisions of UPCUSA’s constitution, which were not present in the Presbyterian constitution being reviewed in Jones v Wolf (supra), compels me to conclude that the general church and its regional presbytery are entitled to prevail on their counterclaim whereby they seek to permanently enjoin plaintiffs from interfering with the management and control of the affairs and properties of the local church by the administrative “commission”.*
In so ruling, I am not unaware of the difficulties which accompany use of the “neutral principles of law” test in resolving this matter. In relying on the above-mentioned provisions within the Book of Order to support the general church’s right to control the property owned by the local church, religious doctrine and practice may appear to be involved since the decision by the Presbytery of Albany to replace the local church’s “session” with an administrative “commission” was premised on a finding that the local governing body “is unable or unwilling to manage wisely the affairs of its church” (Book of Order, ch XI, § 41.15). This appearance of civil court entanglement in religious questions is illusory. “[Tjhere may be cases where the deed, the corporate charter, or the constitution of the general church incorporates religious concepts in the provisions relating to the ownership of property. If in such a case the interpretation of the instruments of ownership would require the civil court to resolve a religious controversy, then the court must defer to the resolution of the doctrinal issue by the authoritative ecclesiastical body.” (Jones v Wolf, 443 US 595, 604, citing Serbian Orthodox Diocese v Milivojevich, 426 US 696, 709.)
*171Civil courts must, therefore, be bound by the ecclesiastical determination made within the governmental framework of the general church that the local “session” is not wisely managing its own affairs. That being the case, civil courts may then read the constitution in a secular manner which will not offend any constitutional principles.
Accordingly, I would modify the judgment entered upon Trial Term’s decision by (1) affirming that portion which dismissed plaintiffs’ request for declaratory relief, (2) reversing that portion which granted plaintiffs’ request for injunctive relief, and (3) reversing that portion which dismissed defendants’ counterclaim for injunctive relief.

 It should be noted that another provision in the Book of Order dealing with the authority to control church property, section 62.11 of chapter XXXII, is not applicable to this case. That section empowers the regional “presbytery” to control local church property whenever the local church is “formally dissolved by the presbytery, or has become extinct”, two conditions which are conceded not to have occurred in the instant case.
Additionally, it should be noted that reliance on an amendment to the Book of Order made in 1981 (ch XLII, § 72.02), wherein it is explicitly stated that property owned by the local churches is held in trust for the use and benefit of UPCUSA, is not germane to the facts of this case which occurred in 1977.